Exhibit 10.1

ACCESSION AGREEMENT

THIS ACCESSION AGREEMENT (this “Agreement”) dated October 18, 2013 by TD BANK,
N.A. (“Acceding Lender”).

W I T N E S S E T H:

WHEREAS, Reference is made to that certain Term Loan Agreement, dated
September 13, 2013, by and among DUPONT FABROS TECHNOLOGY, L.P. (“Borrower”),
the lenders that are or may become a party thereto, and ROYAL BANK OF CANADA,
individually and as Agent (as amended, supplemented or modified from time to
time, the “Loan Agreement”); and

WHEREAS, Acceding Lender desires to make a $25,000,000 Commitment with respect
to the term loan facility contemplated by the Loan Agreement;

NOW, THEREFORE, Acceding Lender hereby agrees as follows:

1. Definitions. Terms defined in the Loan Agreement and used herein without
definition shall have the respective meanings assigned to such terms in the Loan
Agreement.

2. Accession. Acceding Lender proposes to become a “Lender” pursuant to
Section 2.11 of the Loan Agreement and, in that connection, hereby agrees with
the Agent and Borrower that its aggregate Commitment shall be $25,000,000 as of
the Accession Date.

3. Representations of Acceding Lender. Acceding Lender makes and confirms to the
Agent and the other Lenders all of the representations, warranties and covenants
of a Lender under Articles 14 and 18 of the Loan Agreement. Without limiting the
foregoing, Acceding Lender (a) represents and warrants that it is legally
authorized to, and has full power and authority to, enter into this Agreement
and perform its obligations under this Agreement; (b) confirms that it has
received copies of such documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into this Agreement;
(c) agrees that it has and will, independently and without reliance upon any
Lender or the Agent and based upon such documents and information as it shall
deem appropriate at the time, continue to make its own credit decisions in
evaluating the Loan, the Loan Documents, the creditworthiness of the Borrower
and the Guarantors and the value of the assets of the Borrower and the
Guarantors, and taking or not taking action under the Loan Documents;
(d) appoints and authorizes the Agent to take such action as agent on its behalf
and to exercise such powers as are reasonably incidental thereto pursuant to the
terms of the Loan Documents; (e) agrees that, by this Agreement, Acceding Lender
has become a party to and will perform in accordance with their terms all the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender; (f) represents and warrants that Acceding Lender
does not control, is not controlled by, is not under common control with and is
otherwise free from influence or control by, the Borrower, any Guarantor or REIT
and is not a Defaulting Lender or an Affiliate of a Defaulting Lender,
(g) agrees that if Acceding Lender is not incorporated under the laws of the
United States of America or any State, it has on or prior to the date hereof
delivered to Borrower and the Agent certification as to its exemption (or lack
thereof) from deduction or withholding of any United States federal income taxes
and (h) represents that Acceding Lender has a net worth as of the date hereof of
not less than $100,000,000.00 unless waived in writing by Borrower and the Agent
as required by the Loan Agreement. Acceding Lender agrees that Borrower may rely
on the representation contained in this Paragraph 3.

4. Effectiveness.

(a) The effective date for this Agreement shall be October 18, 2013 (the
“Accession Date”). Following the execution of this Agreement, Acceding Lender
shall deliver its duly executed counterpart hereof to the Agent for acceptance
and recording in the Register by the Agent.

 

1



--------------------------------------------------------------------------------

(b) Upon such acceptance and recording and from and after the Accession Date,
(i) Acceding Lender shall be a party to the Loan Agreement and have the rights
and obligations of a Lender thereunder.

5. Notices. Acceding Lender specifies as its address for notices, its Domestic
Lending Office and its LIBOR Lending Office for the Loans, the offices set forth
below:

 

Notice Address:    TD Bank, N.A.    200 State Street, 8th Floor    Boston, MA
02109    Attn: Michael Pappas, Vice President    Facsimile: 617-737-0238
Domestic Lending Office:    Same as above Eurodollar Lending Office:    Same as
above

6. Payment Instructions. All payments to Acceding Lender under the Loan
Agreement shall be made as provided in the Loan Agreement in accordance with the
separate instructions delivered to Agent.

7. Governing Law. THIS AGREEMENT IS INTENDED TO TAKE EFFECT AS A SEALED
INSTRUMENT FOR ALL PURPOSES AND TO BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK PURSUANT TO NEW YORK GENERAL OBLIGATIONS
LAW SECTION 5-1401 (WITHOUT REFERENCE TO CONFLICT OF LAWS).

8. Counterparts. This Agreement may be executed in any number of counterparts
which shall together constitute but one and the same agreement.

9. Amendments. This Agreement may not be amended, modified or terminated except
by an agreement in writing signed by Acceding Lender and consented to by the
Agent.

10. Successors. This Agreement shall inure to the benefit of the parties hereto
and their respective successors and assigns as permitted by the terms of the
Loan Agreement.

[signatures on following page]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, intending to be legally bound, each of the undersigned has
caused this Agreement to be executed on its behalf by its officers thereunto
duly authorized, as of the date first above written.

 

ACCEDING LENDER: TD BANK, N.A. By:  

/s/ Michael J Pappas

Name:   Michael J Pappas Title:   Vice President

 

RECEIPT ACKNOWLEDGED BY:

ROYAL BANK OF CANADA,

as Agent

By:  

/s/ Yvonne Brazier

Name:   Yvonne Brazier Title:   Manager, Agency CONSENTED TO BY:

DUPONT FABROS TECHNOLOGY, L.P.,

a Maryland limited partnership

By:   Dupont Fabros Technology, Inc.,   a Maryland corporation,   its sole
General Partner   By:  

/s/ Mark L. Wetzel

  Name:  

Mark L. Wetzel

  Title:  

EVP, CFO and Treasurer

 

S